Citation Nr: 0532420	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  98-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative arthritis of the lumbar spine 
secondary to service-connected bilateral knee disability.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for low back, neck and shoulder disorders acquired as 
a result of hospitalization and medical treatment provided by 
VA.  

3.  Entitlement to an increased rating for chondromalacia 
patella, left knee, currently evaluated as 30 percent 
disabling.   

4.  Entitlement to an increased rating for chondromalacia 
patella, right knee, currently evaluated as 10 percent 
disabling.   

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION


The veteran served on active duty from January 1943 to 
February 1946.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 decision of 
the RO which determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151.  The veteran also 
perfected an appeal from a December 1999 rating action of the 
RO which denied the claims of increased ratings for the 
bilateral knee disabilities and declined to reopen a claim of 
secondary service connection for degenerative arthritis of 
the lumbar spine.  The Board remanded the claims in September 
1999 and January 2004 for additional development.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005), a Deputy Vice Chairman has granted a motion 
for advancement on the docket in this case.  


FINDINGS OF FACT

1.  In an August 1982 decision, the Board declined to reopen 
a claim of entitlement to service connection for degenerative 
arthritis of the lumbar spine secondary to service-connected 
bilateral knee disability. 

2.  The evidence received since the August 1982 Board 
decision is not new and material; it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  In an August 1982 decision, the Board denied of claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for low back, neck and shoulder disorders 
acquired as a result of hospitalization and medical treatment 
provided by VA.

4.  The evidence received since the August 1982 Board 
decision is not new and material; it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

5.  Instability of the veteran's left knee is no more than 
severe; nonunion of the tibia and fibula, with loose motion 
requiring a brace has not been demonstrated.  

6.  Instability of the veteran's right knee is no more than 
slight.

7.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  



CONCLUSIONS OF LAW

1.  The August 1982 Board decision wherein the Board declined 
to reopen a claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine secondary to 
service-connected bilateral knee disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005). 

2.  Evidence received since the final August 1982 Board 
decision wherein the Board declined to reopen a claim of 
entitlement to service connection for degenerative arthritis 
of the lumbar spine secondary to service-connected bilateral 
knee disability is not new and material and the veteran's 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. 3.156(a) (2001).

3.  The August 1982 Board decision wherein the Board denied 
of claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for low back, neck and 
shoulder disorders acquired as a result of hospitalization 
and medical treatment provided by VA is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005). 

4.  Evidence received since the August 1982 Board decision 
wherein the Board denied of claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for low back, neck and shoulder disorders acquired as 
a result of hospitalization and medical treatment provided by 
VA is not new and material and the veteran's claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
3.156(a) (2001).

5.  The criteria for a rating in excess of 30 percent for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 5257, 5262 
(2005).

6.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 5257 (2005).

7.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, , 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran seeks to reopen a claim of secondary service 
connection for a back disorder and a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151.  Those claims were 
previously denied by the Board in August 1982 and that 
decision is final.  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108 (West 2002).  Under 38 C.F.R. 
§ 3.156 (a) (2001), new and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The definition of new and material evidence was amended and 
codified at 38 C.F.R. § 3.156(a) (2005); however, the 
revision applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  It does not apply to the appellant's claims 
in this case.  The veteran attempted to reopen the 1151 claim 
in February 1996 and the claim to reopen the secondary 
service connection claim was made at a January 1999 hearing.  
Thus, the Board will apply the prior version of 38 C.F.R. 
§ 3.156(a).  

The Board is required to review all of the evidence submitted 
by a claimant since the last final disallowance of a claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence associated with the claims folder since 1982 
includes VA treatment records, statements from private 
physicians and the veteran's own statements.  

In a December 1970 decision, the Board denied the veteran's 
claim of service connection for a back disorder as secondary 
to the service-connected knee disability, noting that the 
only clinical evidence of record showed no such relationship.  

In the August 1982 Board decision, the Board found that 
recently submitted evidence was no more than cumulative and 
declined the reopen the claim of service connection for a 
back condition as secondary to the service-connected knee 
disability.  In that same decision, the Board found that the 
veteran's low back disability was not shown to be related to 
treatment received for his service-connected knee condition; 
specifically, a fall suffered as part of VA treatment.  

At the time of the August 1982 Board decision, the provisions 
of 38 U.S.C. 351, now 38 U.S.C.A. § 1151, provided that, 
where there was no willful misconduct by the veteran, 
additional disability resulting from a VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, was compensated as if service-connected.  While the 
statute required a causal connection, not every additional 
disability was compensable because 38 C.F.R. § 3.358(c) 
provided that it was necessary to show that additional 
disability was actually the result of a disease or injury or 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  

Under 38 U.S.C.A. § 1151 (effective, as amended, October 1, 
1997), when a veteran suffers additional disability or death 
as a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, compensation, including disability, death, or DIC 
compensation, shall be awarded in the same manner as if the 
additional disability or death were service connected.

Amendments to 38 U.S.C.A. § 1151 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97, 63 Fed. Reg. 31263 (1998).

Here, the veteran filed his petition to reopen the claim for 
§ 1151 compensation in January 1999, after the 1997 cut-off 
date.  Nevertheless, the Board need not reach a finding 
regarding fault in the determination of whether to reopen his 
claim.  This is because when, prior to the enactment of the 
revised 38 U.S.C. § 1151 instituting a fault requirement, 
there was a prior denial of compensation under 38 U.S.C. § 
1151 on a basis other than a lack of fault, then the prior 
determination never applied the subsequently invalidated 
provisions regarding fault.  Thus, the invalidated version of 
38 C.F.R. § 3.358(c) had never been applied and, so, new and 
material evidence is required to reopen the claim.  Boggs v. 
West, 11 Vet. App. 334, 342-43(1998). 

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted or received to 
reopen the claims.  The VA treatment records do not include 
any opinion relating a back, neck or shoulder disability to 
the service-connected knee disability or to VA treatment. 

Private medical records include a May 1999 statement from 
Mark D. Butler, D.C., the veteran's treating chiropractor, 
who stated that the veteran "has indeed related to me his 
fall at the VA hospital as a causative factor in his low back 
pain.  This appears to me to be consistent with the records 
you sent me and I reviewed from various other providers."  
In the September 1999 remand, the Board noted that Dr. 
Butler's statement appeared to be based upon review of other 
providers' medical records.  The case was remanded to afford 
Dr. Butler the opportunity to provide supporting clinical 
data or other rationale in support of his opinion.   
 
In a November 1999 letter to the veteran, the RO notified him 
of the need to submit that evidence and also requested that 
he submit any additional treatment records from private 
physicians who had previously submitted summaries.  To date, 
there has been no response from the veteran.

The May 1999 statement from Dr. Butler clearly states that 
the veteran told Dr. Butler the fall at the VA hospital was 
the cause of his back pain.  The physician merely reported 
the veteran's assertion which is duplicative of the assertion 
he made when his claim was first considered by the Board in 
1982.  That statement, without further supporting rationale 
from the physician which shows some opinion offered by the 
physician himself, is not material.  

In May 2000, October 2002 and January 2003 statements, Dr. 
Butler reported on the veteran's current condition, but did 
not offer any opinion as to etiology.  In a December 2004 
statement, Dr. Butler noted that the veteran had first been 
treated by him in August 1998 and offered a current 
assessment of the veteran's condition.  While the statements 
are "new" in that they were not of record at the time of 
the previous final decision, they are not material evidence 
because they do not bear directly and substantially on the 
issue at hand nor is that evidence so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In that regard, the statements do not show that 
the veteran's currently demonstrated back disability is 
related to the service-connected bilateral knee disability 
nor do they show that the veteran has back, neck and shoulder 
disabilities resulting from VA treatment.   

The Board recognizes that the veteran sincerely believes that 
his back condition is related to his service-connected knee 
disability and that his back, neck and shoulder disabilities 
are the result of the fall during VA treatment.  However, the 
veteran is not deemed competent to offer evidence as to 
diagnosis, medical etiology, or causation.  See, e.g., Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In short, the Board finds that the evidence received 
subsequent to the August 1982 Board decision is not new and 
material and does not serve to reopen the claims for service 
connection for degenerative arthritis of the lumbar spine 
secondary to service-connected bilateral knee disability or 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for low back, neck and shoulder disorders 
acquired as a result of hospitalization and medical treatment 
provided by VA.  Having found that the evidence is not new 
and material, no further adjudication of this claim is 
warranted.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Kehoskie v. Derwinski, 
2 Vet. App. 31 (1991).

II.  Increased rating for bilateral knee disabilities.

In a February 1953 rating action, the RO granted service 
connection and assigned a 10 percent rating for chronic 
synovitis, left knee.  In a May 1960 rating, the disability 
was characterized as chondromalacia patella, with 
instability, and the evaluation was increased to 30 percent.  
In a May 1969 rating action, the RO determined that the 
veteran's right knee disability was due to the service-
connected left knee disability and granted service connection 
and assigned a 10 percent rating for chondromalacia patella, 
right knee.  

The veteran contends that his bilateral knee condition has 
worsened.  In a September 2002 rating decision, the RO 
granted service connection for degenerative arthritis of the 
right and left knees and assigned separate 10 percent 
ratings, effective from August 29, 2001.  

At an October 1998 VA examination, the veteran reported knee 
pain.  He was not aware of any instability but his knees did 
pop and creak.  He had not had any swelling in his knees and 
used a cane for balance.  On physical examination, there was 
no joint effusion or quadriceps atrophy and moderate 
patellofemoral crepitus and grinding; the ligaments were 
stable.  The veteran had a stilted gait.  Range of motion was 
from 0 to 115 degrees bilaterally.  The diagnosis was that of 
patellofemoral arthritis, moderate.  

At an August 2001 VA examination, the veteran complained of 
pain in both knees.  He stated he could walk 200 feet, stand 
only enabled by a prop and has pain in both knees if he sits 
more than 30 minutes.  On physical examination, the veteran 
had popping in the left knee, especially when trying to get 
onto the examining table, which the examiner noted was 
difficult due, in part, to his knees.  Range of motion was 
from 0 to 130 degrees, bilaterally, which the examiner 
characterized as "acceptable."  The diagnostic impression 
was that of chondromalacia, left and right patella and 
degenerative arthritis, left and right patellofemoral.  The 
examiner noted that the veteran did not demonstrate 
instability of the knees.  The veteran had marked functional 
loss, predominantly due to shortness of breath, but the 
findings would be sufficient to logically explain a marked 
degree of functional loss and limitation of motion due, in 
part, to pain in the knee joints.  

The veteran's chondromalacia patella affecting both knees has 
been evaluated under Diagnostic Code 5257, which provides 
that knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  As noted above, separate 10 percent ratings have 
been assigned to each knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The veteran has not complained of instability and there was 
no evidence of instability at the October 1998 or August 2001 
VA examinations.  VA and private treatment records do not 
show any complaints or treatment for knee instability.  
Accordingly, it is not clear that an evaluation of even 10 
percent is appropriately warranted for either knee under 
Diagnostic Code 5257.  It is, however, clear that an 
evaluation in excess of 10 percent for the right knee or in 
excess of 30 percent for the left knee is not supported by 
the clinical evidence.  Diagnostic Code 5257 is not 
predicated on the loss of range of motion; therefore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 with respect to pain 
of not apply.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has considered whether an increased rating for the 
left knee could be assigned under Diagnostic Code 5262; 
however, the medical evidence does not show that the veteran 
has nonunion of the tibia or fibula with loose motion 
requiring a brace.  

The objective medical evidence of record preponderates 
against a finding that a rating in excess of 30 percent for 
the veteran's left knee disorder and in excess of 10 percent 
for the left knee disorder is warranted.  Moreover, the 
evidence is not so evenly balanced as to allow for 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).  

III.  Entitlement to a TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to benefits on an extraschedular basis may 
be considered when the veteran is unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

The veteran's service-connected disabilities include 
chondromalacia patella, left knee, currently rated 30 percent 
disabling; chondromalacia patella, right knee, 10 percent; 
degenerative arthritis, left patellofemoral, 10 percent; 
degenerative arthritis, right patellofemoral, 10 percent; and 
hemorrhoidectomy, 0 percent.  The veteran's combined 
compensation rating for service-connected disabilities is 50 
percent.  He does not satisfy the percentage rating standards 
for a TDIU.  

The Board must find, however, that the veteran is also not 
entitled to consideration of assignment of TDIU on an 
extraschedular basis.  For a veteran to prevail on a claim 
for TDIU on an extraschedular basis, the record must reflect 
some factor which takes the case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

An April 1998 statement from a private physician includes the 
opinion that the veteran cannot work because of his low back 
condition.  

On an application for TDIU submitted in July 1998, the 
veteran reported that he was born in 1923, had an eighth 
grade education and had not worked since 1973.  The October 
1998 VA examination include the examiner's notation that the 
veteran stopped working in 1974 because of various 
infirmities, including back, knees and ankles.  

In a May 2000 statement, Dr. Butler reported that the veteran 
is unable to sustain gainful employment due to his back 
condition.  Subsequent statements from that same physician 
reported on the veteran's current condition.  In December 
2004, Dr. Butler noted that the veteran's back condition has 
deteriorated and he now uses a wheelchair the majority of the 
time.  

In a statement received in February 2004, another of the 
veteran's treating physicians noted that the veteran suffers 
from multiple chronic ailments, including Arteriosclerotic 
Heart Disease, COPD, hypertension, degenerative arthritis and 
peripheral vascular disease.  

The claims folder includes an October 2002 letter from Social 
Security Administration (SSA) noting that the veteran had 
become entitled to Social Security Disability benefits as of 
May 1, 1974.  Effective June 1, 1988, those benefits were 
retitled as retirement benefits due the veteran's attaining 
age 65. 

An October 1999 Report of Contact details telephone 
notification from the SSA that the veteran's folder had been 
destroyed and no SSA records are available.  

Although the veteran's service-connected disorders clearly 
cause industrial impairment, as reflected in the combined 50 
percent rating, the evidence does not show that they, when 
considered in isolation, prevent him from substantially 
gainful employment.  Indeed, the medical evidence strongly 
indicates that the veteran's non service-connected back 
disability may be the primary factor in his occupational 
impairment.  It has not been shown that the veteran is unable 
to obtain and maintain substantially gainful employment due 
to his service-connected disabilities.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for TDIU and the claim is denied.  

IV.  Duties to notify and assist

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2004).  Upon receipt of a complete 
or substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the rating decisions on appeal were 
already decided prior the time the regulations were enacted.  
Where the § 5103(a) notice was not mandated at the time of an 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In this case, the RO sent correspondence to the veteran in 
February 1999, July 2001 and October 2004; statements of the 
case in March 1998 and February 2000; and supplemental 
statements of the case in July 1998, February 1999, February 
2000, September 2002 and June 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  There was no harm to the 
appellant; VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing of the notice to the appellant was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Thus, VA has 
satisfied its "duty to notify" the appellant.

The RO obtained VA treatment records and afforded the veteran 
several VA examinations in connection with his claims.  VA 
has not had any failure to obtain evidence of which VA must 
notify the veteran.  38 C.F.R. § 3.159(e).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  









	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen a previously denied 
claim of entitlement to service connection for degenerative 
arthritis of the lumbar spine secondary to service-connected 
bilateral knee disability is denied.  

New and material evidence not having been presented or 
secured, the veteran's request to reopen a previously denied 
claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for low back, neck and 
shoulder disorders acquired as a result of hospitalization 
and medical treatment provided by VA is denied.  

Entitlement to an increased rating for chondromalacia 
patella, left knee, in excess of 30 percent is denied.   

Entitlement to an increased rating for chondromalacia 
patella, right knee, in excess of 10 percent is denied.   

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


